Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3-4, 9-13, 15-19, and 27-28 are all the claims.
2.	Claims 2, 5-8 and 23-23 are canceled and Claim 1 is amended.
3.	Withdrawn Claim 28 is joined for examination and amended by Examiner’s Amendment set forth below.
4.	Claims 1, 3-4, 9-13, 15-19, and 27-28 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn Applicants bona fide effort to correct the deficiencies in the use of the term, e.g., Tween-20, Biacore, GlutaMax, CellTox Green, Biolegend, NovoCyte, FlowJo, FACSArray, SepMate-50, S-Monovette, STEMCELL Technologies, Perkin-Elmer, LabChip GXII, MabSelect Sure, iQue, SuperBlock, GeneArt, which is a trade name or a mark used in commerce, is overcome. 
b) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on p. 116 is withdrawn in view of the elimination of “http” in the contiguous hyperlink. 
c) The objection to the specification for typographical errors, e.g., “TABEL.” (p. 37) is overcome in view of the correction to “Tables”.  

Claim Objections
6.	The objection to Claim 18 because of informalities is withdrawn.  
a) Applicants have amended Claim 18 to recite “The bispecific antibody according to claim 17.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn and moot for the canceled claims.



Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn and moot for the canceled claim. 

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 1(b) -4, 9-13, 15-19 and 27 i under 35 U.S.C. 103 as being unpatentable over Moore et al (US20140377270 (filed 3/12/2014) or US20140302064 (filed 3/7/2014)) withdrawn.
	Applicants amendment of Claim 1 to recite the full length VH and VL domain sequences of SEQ ID NOS: 7 and 17, respectively, overcomes the rejection. None of the sequences alone or in combination are taught or suggested in either of the Moore references.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Tyrrell on 6/30/2022.
The application has been amended as follows: 
Claim 28 (Currently amended): A method for treating or delaying progression of cancer in a subject in need thereof, said method comprising administering to the subject a bispecific antibody of claim 17 wherein the second antigen binding domain binds a tumor antigen. 


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance:
a) The invention of Claims 1, 3-4, 9-13, 15-16 and 27 drawn to a humanized antibody that specifically binds to human CD3 with an optimized affinity is novel and nonobvious for the antibody comprising the VH and VL sequences of SEQ ID NOs: 7 (humanized SP34, mAb#2; Table 3) and 17 (humanized SP34, mAB#7; Table 4), respectively. 
b) The invention of Claims 17-19 drawn to a bispecific antibody comprising a first antigen-binding a domain that specifically binds to human CD3 with optimized affinity and a second antigen-binding molecule that specifically binds a different target antigen, wherein the bispecific antibody comprises the anti-CD3 VH and VL sequences of SEQ ID NOs: 7 (humanized SP34, mAb#2; Table 3) and 17 (humanized SP34, mAB#7; Table 4), respectively, is novel and nonobvious. 
c) The invention of Claim 28 drawn to a method of treatment or delaying progression of a cancer using the bispecific antibody of generic Claim 17 is novel and non-obvious. Support for amendment of the claim to “treating or delaying progression of cancer” is provided in the specification at, for example, pages 19-20. Support for the second antigen domain binding a tumor antigen is provided in the patent application at, for example, page 9.  Further support for these amendments is provided by the Examples, wherein HER2 serves as well-established nonlimiting example of a tumor antigen which can be targeted for cancer treatment using the claimed CD3 bispecific antibodies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1, 3-4, 9-13, 15-19, and 27-28 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643